DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto WO 2017/145778 A1 (also published later as US PG Pub. No. US 2021/0189950 A1).
Akimoto discloses, regarding claim 1, a pump assembly 1 for a motor vehicle, comprising at least one mechanical drive 51, at least one electric drive 30, and at least one planetary gearbox 41, wherein the mechanical drive 51 and the electric drive 30 are coupled to one another via the planetary gearbox 41, the electric drive 30 comprising a rotor shaft 24a, wherein the rotor shaft 24a is mounted at one side on a housing of the pump assembly via a ball bearing (see ball bearing at the end of 24a adjacent 10) and at the other side in a gear stage of the planetary gearbox 41 (clearly shown in Fig. 1); Re claim 6, wherein the rotor shaft 24a of the electric drive 30 comprises, over the circumference, at least one installation opening (see open end of 24a adjacent 10, as well as flange end 24); Re claim 7, wherein a first spacing (a), specifically a spacing between the ball bearing (ball bearing adjacent 10) and the electric drive 30, is smaller than a second spacing (b), specifically a spacing between the ball bearing and the planetary gearbox 41 (this is clearly shown in Fig. 1).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker 7,703,283.
Barker discloses, regarding claim 1, a pump assembly (see Fig. 1) for a motor vehicle, comprising at least one mechanical drive 8, at least one electric drive 22/26, and at least one planetary gearbox (see 12 and 16 within the middle housing in Fig. 1), wherein the mechanical drive 8 and the electric drive 22/26 are coupled to one another via the planetary gearbox (clearly shown in Fig. 1), the electric drive 22/26 comprising a rotor shaft (see extended shaft of element 18) that is designed as a hollow shaft (clearly shown in Fig. 1), wherein the rotor shaft (18) is mounted at one side on a housing of the pump assembly via a ball bearing (adjacent 2) and at the other side in a gear stage of the planetary gearbox (clearly shown in Fig. 1).

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker 2,908,189.
Parker discloses, regarding claim 1, a pump assembly for a motor vehicle, comprising at least one mechanical drive 16, at least one electric drive 12, and at least one planetary gearbox 14, wherein the mechanical drive 16 and the electric drive 12 are coupled to one another via the planetary gearbox 14 (clearly shown in Fig. 1), the electric drive 12 comprising a rotor shaft 42 that is designed as a hollow shaft (clearly shown in Fig. 1), wherein the rotor shaft 42 is mounted at one side on a housing of the pump assembly via a ball bearing (see ball bear adjacent 16) and at the other side in a gear stage (see sun gear 40 keyed at 41) of the planetary gearbox 14 (clearly shown in Fig. 1); Re claim 2, wherein the planetary gearbox comprises a ring gear 77, a sun gear 40 and three planet gears 37 (best shown in Fig. 3), the rotor shaft 42 of the electric drive 12 being fixedly connected to the sun gear 40 of the planetary gearbox 14, and the rotor shaft 42 thus being supported in the planetary gearbox 14 via the backlash of the planet gears 37; Re claim 5, wherein the electric drive 12 comprises a rotor 59, the rotor 59 and the ball bearing (ball bearing adjacent 16) being fixedly connected to the rotor shaft 42 (clearly shown in Fig. 1); Re claim 6, wherein the rotor shaft 42 of the electric drive 12 comprises, over the circumference, at least one installation opening (see open end of 42 adjacent 41, as well as flange seam where 42 meets 59); Re claim 7, wherein a first spacing (a), specifically a spacing between the ball bearing (ball bearing adjacent 16) and the electric drive 12, is smaller than a second spacing (b), specifically a spacing between the ball bearing and the planetary gearbox 14 (this is clearly shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parker 2,908,189 in view of Akimoto WO 2017/145778 A1 (also published later as US PG Pub. No. US 2021/0189950 A1).
Parker discloses the invention as discussed above, as well as, regarding claim 3, the mechanical drive comprising a spline 16, the spline 16 being actively connected in terms of drive to the ring gear 77 of the planetary gearbox 14 (substantially broad, 16 is most certainly “actively connected” to 77). However, Parker does not specifically teach the mechanical drive comprising a belt pulley.
 Akimoto teaches a pump assembly 1 for a motor vehicle, comprising at least one mechanical drive 51, at least one electric drive 30, and at least one planetary gearbox 41, wherein the mechanical drive 51 and the electric drive 30 are coupled to one another via the planetary gearbox 41, the electric drive 30 comprising a rotor shaft 24a, wherein the rotor shaft 24a is mounted at one side on a housing of the pump assembly via a ball bearing (see ball bearing at the end of 24a adjacent 10) and at the other side in a gear stage of the planetary gearbox 41 (clearly shown in Fig. 1); further regarding claim 3, wherein the mechanical drive comprises a belt pulley 51, the belt pulley 51 being actively connected in terms of drive to a ring gear 22 of the planetary gearbox 41. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the mechanical drive of Parker by implementing a pulley instead of the spline, as taught by Akimoto, in order to allow for different positioning arrangements, or ratios, of the vehicle drive system. Furthermore, the pulley is merely an obvious variant to the spline assembly of Parker.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746